DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 14, 2022.
Applicant’s election without traverse of Species I (Claims 1-7 and 10-11) in the reply filed on March 14, 2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (U.S. Patent 9,946,143 B1).
With regards to Claim 1, Akiyama discloses a light source system [Figures 1-4], including:
A wavelength conversion layer [e.g., (48)] configured to receive excitation light and generate excited light;
A transparent thermal conduction substrate [e.g., (41, 44)] to support the wavelength conversion layer;
An excitation light source [e.g., (33)] configured to emit the excited light from a side of the wavelength conversion layer toward the wavelength conversion layer; and
A red light source [e.g., (34)] configured to emit red light from a side of the transparent thermal conduction substrate toward the wavelength conversion layer.
With regards to Claim 2, Akiyama discloses an angle selection filter film [e.g., (47)] between the transparent thermal conduction substrate and the wavelength conversion layer or on a surface of the transparent thermal conduction substrate opposite to the wavelength conversion layer [note Figure 1], wherein the angle selection filter film is configured to transmit the red light with an incident angle less than a specific angle, reflect the red light with an incident angle greater than the specific angle and the excited light [note Figure 1, as broadly interpreted].
With regards to Claim 3, Akiyama discloses the red light source being a red laser light source [Column 6, Lines 34-36], and an incident angle of red laser light emitted by 
With regards to Claim 4, Akiyama discloses a main material for a wavelength conversion in the wavelength conversion layer being YAG: Ce3+ [Column 13, Lines 23-26].
With regards to Claim 6, Akiyama discloses the angle selection filter film [e.g., (47)] is formed on a lower surface of the wavelength conversion layer [e.g., (48)] closer to the transparent thermal conduction substrate [e.g., (41, 44)], or formed on a upper surface of the transparent thermal conduction substrate closer to the wavelength conversion layer, or formed on a lower surface of the transparent thermal conduction substrate [note Figure 1].
With regards to Claim 7, Akiyama discloses an optical path adjustment component [e.g., (20-21)], wherein the optical path adjustment component comprises a first condenser lens [e.g., (21); (211) and/or (212)] on an optical path of the excitation light and between the excitation light source and the wavelength conversion layer, and a second condenser lens [e.g., (20)] on an optical path of the red light and between the transparent thermal conduction substrate and the red light source [note Figure 1].
With regards to Claim 10, Akiyama discloses a system for controlling the excitation light source [e.g., (17)] and a system for controlling the red light source [e.g., (18)] are independent control systems.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (U.S. Patent 9,946,143 B1).
With regard to Claims 5 and 11, Akiyama discloses the claimed invention as cited above, but does not specifically teach a thickness of the wavelength conversion layer being between 1 µm and 500 µm (re: Claim 5), or 200 µm (re: Claim 11).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the thickness of the wavelength conversion layer to between 1 µm and 500 µm, and in particular to be 200 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and further whereby it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215.  Such an obvious configuration for the thickness of the wavelength conversion layer would ensure appropriate light excitation/color as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but not exhaustive: U.S. Publication 2013/0208478 A1 to Bowden et al. that teaches a light assembly with heat transfer of a wavelength conversion layer [note Figures 1-9].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, March 25, 2022

/Jason M Han/Primary Examiner, Art Unit 2875